[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JUNE 26, 2008
                               No. 07-14096
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                       D. C. Docket No. 07-60041-CR-JIC

UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,

                                     versus

LAZARO ANTONIO LIZANO,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 26, 2008)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Lazaro Antonio Lizano appeals his sentence of imprisonment for 70 months

for conspiracy to interfere with interstate commerce by means of robbery. See 18
U.S.C. § 1951(a). Lizano, the driver of a getaway car in connection with an armed

robbery of an armored van, raises three issues on appeal. He first contends that

the district court erred when it refused to reduce his sentence as a minor

participant. Second, Lizano argues that the district court erred when it applied the

firearm enhancement because it was not foreseeable that a firearm would be

brandished during the robbery. Finally, Lizano contends that his sentence was

substantively unreasonable. We affirm.

                       I. MINOR ROLE ADJUSTMENT

      This Court reviews a determination of a defendant’s role in the offense for

clear error. United States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc) (citations omitted). A district court may apply a two-level

reduction to a base offense level “[i]f the defendant was a minor participant in any

criminal activity.” U.S.S.G. § 3B1.2(b). A minor participant “is less culpable than

most other participants, but . . . [his] role could not be described as minimal.”

U.S.S.G. § 3B1.2 & cmt. (n.5). The defendant “always bears the burden of

proving a mitigating role in the offense by a preponderance of the evidence.” De

Varon, 175 F.3d at 937 (citations omitted).

      A district court employs a two-part analysis to decide whether a role

reduction is warranted. First, the court measures the defendant’s role against the

                                          2
relevant conduct attributed to him in the calculation of his base offense level. Id.

at 940-41. Second, where the record evidence is sufficient, the court may compare

the defendant’s conduct against that of any other participants in the relevant

conduct. Id. at 944-95.

      Lizano was an integral part of the conspiracy to rob the armored truck. He

participated in meetings planning the robbery, and his role as a getaway driver was

crucial to the ultimate success or failure of the robbery. See id. at 940-41. That he

did not actually rob the armored truck is of no moment. “A defendant is not

automatically entitled to a minor role adjustment merely because he was somewhat

less culpable than the other discernable parties.” Id. at 944. None of the

participants in this robbery were minor; each played an essential role in the

commission of the offense. The district court did not clearly err when it refused

to reduce Lizano’s base offense level as a minor participant.

                          II. FIREARM ENHANCEMENT

      “The district court’s interpretation of the sentencing guidelines is subject to

de novo review on appeal, while its factual findings must be accepted unless

clearly erroneous.” United States v. Jordi, 418 F.3d 1212 (11th Cir. 2005)

(quoting United States v. Pompey, 17 F.3d 351, 353 (11th Cir. 1994)). If a firearm

is “brandished or possessed” during a robbery, the court should increase the

                                          3
defendant’s base level offense by five. U.S.S.G. § 2B3.1(b)(2)(C). When, as here,

there is “jointly undertaken criminal activity . . . all reasonably foreseeable acts

and omissions of others in furtherance of the jointly undertaken criminal activity,

should be taken into account in calculating the defendant’s appropriate sentence.”

United States v. Pringle, 350 F.3d 1172, 1175-76 (11th Cir. 2003) (quotation

omitted). An act may be imputed from one participant in the criminal activity to

another if the conduct was (1) “reasonably foreseeable,” and (2) “in furtherance of

the jointly undertaken criminal activity.” United States v. Gallo, 195 F.3d 1278,

1281 (11th Cir. 1999); U.S.S.G. § 1B1.3(a)(1)(B).

      The government must prove “reasonable foreseeability” by a preponderance

of the evidence. United States v. Cover, 199 F.3d 1270, 1274 (11th Cir. 2000).

The government need not prove that the defendant expressly agreed to the acts of

the other participants. Id. at 1275; see also U.S.S.G. § 1B1.3, cmt. (n.2). Instead,

“an act is reasonably foreseeable if it is a necessary or natural consequence of the

unlawful agreement.” Cover, 199 F.3d at 1275 (internal punctuation and

quotations omitted).

      It was reasonably foreseeable that a firearm would be brandished or

possessed during the robbery of the armored truck. Lizano participated in

planning meetings with the other participants before the robbery and knew about

                                           4
pre-robbery surveillance. Because it is well known that armored trucks are

protected by armed guards, Lizano either knew or should have known that the

robbery of an armored truck would necessarily include firearms. The application

of the firearm enhancement by the district court was not clearly erroneous.

         III. SUBSTANTIVE REASONABLENESS OF SENTENCE

      This Court may review a sentence for procedural or substantive

reasonableness. Gall v. United States, 552 U.S. ___, ___, 128 S. Ct. 586, 597

(2007). The substantive reasonableness of a sentence is reviewed for an abuse of

discretion. Id. The review for substantive reasonableness involves an

examination of the totality of the circumstances, including an inquiry into whether

the statutory factors, 18 U.S.C. § 3553(a), support the challenged sentence. Id. at

___, 128 S. Ct. at 597-600. We defer to the judgment of the district court in the

weight given to the factors in section 3553(a) unless the district court has made “a

clear error of judgment” and has imposed “a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. McBride,

511 F.3d 1293, 1297-98 (11th Cir. 2007) (citations omitted).

      Lizano has not established that his sentence is unreasonable. The sentence

imposed was the lowest end of the advisory guideline range. The district court

reasonably determined that this sentence was not greater than necessary to achieve

                                         5
the statutory purposes of sentencing.

                               IV. CONCLUSION

      For these reasons, the sentence imposed by the district court is

      AFFIRMED.




                                         6